Exhibit 10.1

AMENDMENT NO. 1 TO
ASSET PURCHASE AGREEMENT
This AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT, dated as of October 31, 2013
(this “Amendment”), between Press-Enterprise Company, a Delaware corporation
(the “Seller”), AHC California Properties, LLC, a Delaware limited liability
company (“AHC California”), and A. H. Belo Management Services Inc., a Delaware
corporation (“AHBMS” and, together with AHC California, the “Affiliated
Sellers”), on the one hand, and Freedom Communications Holdings, Inc., a
Delaware corporation (the “Buyer”), on the other hand.
RECITALS
A.The Seller, the Affiliated Sellers and the Buyer entered into that certain
Asset Purchase Agreement, dated October 9, 2013 (the “Agreement”; capitalized
terms used but not defined in this Amendment shall have the meanings ascribed to
them in the Agreement).
B.Pursuant to the terms and conditions of this Amendment, the parties to the
Agreement desire to amend the Agreement to provide for certain changes to the
terms and conditions thereof.
C.Pursuant to Section 10.2 of the Agreement, the Agreement may be amended by the
parties thereto by an instrument in writing specifically designated as an
amendment to the Agreement, signed on behalf of each party to the Agreement.
D.Concurrently herewith, the Buyer has paid to the Seller, by wire transfer to a
bank account designated in writing by the Seller, an amount equal to
$1,000,000.00 (the “Deposit”), in immediately available funds in United States
dollars.
AGREEMENT
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
Section 1Deposit. The Seller and the Buyer agree that the Buyer has paid the
Deposit to the Seller in full exclusively as consideration for the covenants and
agreements contained herein, and the Buyer shall not be entitled to any refund
or credit for the Deposit, except as expressly provided herein.
Section 2    Amendments to the Agreement. Notwithstanding any provision of the
Agreement, the Agreement is hereby amended as follows:
(a)    Consideration. In the event that the Closing occurs on or prior to
November 15, 2013 (the “Amended Termination Date”), the amount payable by the
Buyer to the Seller pursuant to Section 2.6 of the Agreement shall be reduced by
the amount of the Deposit.
(b)    Closing Certificate. The duly executed certificate of an executive
officer of the Seller certifying the fulfillment of the conditions set forth in
Section 7.3(a) of the

1



--------------------------------------------------------------------------------

Exhibit 10.1

Agreement to be delivered to the Buyer pursuant to Section 2.7(b)(xiv) of the
Agreement shall be dated as of October 22, 2013 (the “Risk of Loss Date”).
(c)    Representations and Warranties of the Buyer. A new Section 4.8 is hereby
added to the Agreement as follows:
“Section 4.8    Additional Financial Representations.
(a)    At the Closing, the Buyer has sufficient capital to fund the total
consideration contemplated to be paid hereunder and to satisfy all liabilities
of the Buyer when those liabilities become due (including the Assumed
Liabilities). As of the Closing, the Buyer shall have taken all measures
necessary to ensure that the Buyer will have sufficient cash on hand to pay the
total consideration contemplated to be paid hereunder. In addition, as of the
Closing, the Buyer shall have taken all measures necessary, including, without
limitation, obtaining additional capital contributions, to ensure that, after
giving effect to the Transactions, including the payment of the Purchase Price
and the satisfaction of all liabilities of the Buyer (including the Assumed
Liabilities) when those liabilities become due, the Buyer will be Solvent.
(b)    For purposes of this Agreement, “Solvent” when used with respect to the
Buyer, means that, as of any date of determination (i) the amount of the Present
Fair Salable Value of its assets will, as of such date, exceed all of its
liabilities, contingent or otherwise, as of such date, (ii) the Buyer will not
have, as of such date, an unreasonably small amount of capital for the business
in which it is engaged or will be engaged and (iii) the Buyer will be able to
pay its debts as they become absolute and mature, taking into account the timing
of and amounts of cash to be received by it and the timing of and amounts of
cash to be payable on or in respect of its indebtedness, in each case after
giving effect to the Transactions. For purposes of the definition of “Solvent,”
(i) “debt” means liability on a “claim” and (ii) “claim” means (A) any right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (B) the right to an equitable remedy
for breach on performance if such breach gives rise to a right to payment,
whether or not such equitable remedy is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured.
(c)    “Present Fair Saleable Value” means the amount that may be realized if
the aggregate assets of the Buyer (including goodwill) are sold as an entirety
with reasonable promptness in an arms-length transaction under present
conditions for the sale of comparable business enterprises.
(d)    None of the consideration contemplated to be paid hereunder shall be paid
from the Merger Agreement Funds. “Merger Agreement Funds” means any “Released
Holdback Amount” as defined in that certain

2



--------------------------------------------------------------------------------

Exhibit 10.1

Agreement and Plan of Merger dated as of June 9, 2012 pursuant to which 2100
Trust, LLC acquired the Buyer, which is the subject of that certain Verified
Complaint, filed on October 25, 2013 in the Court of Chancery of the State of
Delaware, on behalf of Angelo, Gordon Management, LLC, in its capacity as
Stockholder Representative, as plaintiff, against 2100 Trust, LLC, as defendant.
(d)    Exclusivity. Section 5.10 of the Agreement is amended and restated in its
entirety as follows:
“Section 5.10    Exclusivity. The Seller and the Affiliated Sellers agree that
between the date of this Agreement and the earlier of the Closing and the
termination of this Agreement, the Seller and the Affiliated Sellers shall not
enter into any legally binding agreement with any Person other than the Seller
pursuant to which such Person would, directly or indirectly, acquire or purchase
all or any portion of the Business or the Transferred Assets (an “Alternative
Transaction”), whether effected by sale of assets, sale of stock, merger or
otherwise, other than inventory to be sold in the ordinary course of business
consistent with past practice of the Business, that would materially impair the
ability of the Seller or any Affiliated Seller to consummate the Transactions.
For the avoidance of doubt, subject to the Confidentiality Agreements, the
Seller and the Affiliated Sellers shall not be limited or restricted in their
ability to solicit, initiate, consider, encourage, discuss, negotiate or furnish
information with respect to other proposals or offers from any Person relating
to an Alternative Transaction so long as (a) each third party is notified in
writing of the Seller's exclusive commitment to close the transaction with the
Buyer unless this Agreement is terminated and (b) each third party acknowledges
in writing or by signature of a notice provided by the Seller that such third
party will not directly or indirectly interfere with the Closing of the
Transactions under this Agreement prior to the Termination Date (as amended).”
(e)    Conditions to Obligations of the Buyer. All of the conditions to the
obligations of the Buyer to consummate the Transactions set forth in Section 7.1
and 7.3 of the Agreement shall be deemed fulfilled from October 15, 2013 until
the earlier of the Closing and the termination of the Agreement.
(f)    Survival of Representations, Warranties and Covenants. For purposes of
Section 8.1 of the Agreement, any reference to the Closing Date shall be deemed
to be a reference to the Risk of Loss Date.
(g)    Termination. The Buyer may not terminate the Agreement. The Seller may
not terminate the Agreement, unless the Closing shall not have occurred by the
Amended Termination Date, in which case the Seller may terminate the Agreement
at any time.
(h)    Termination Date. The Termination Date shall be amended to be the Amended
Termination Date.

3



--------------------------------------------------------------------------------

Exhibit 10.1

Section 3    Effect of Amendment. This Amendment shall only become effective
upon receipt by the Seller of the Deposit. Except as amended as set forth above,
the Agreement shall continue in full force and effect.
Section 4    Amendment and Modification. This Amendment may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.
Section 5    Interpretation. The headings contained in this Amendment are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Amendment. All words used in this Amendment
will be construed to be of such gender or number as the circumstances require.
Section 6    Governing Law. This Amendment and all disputes or controversies
arising out of or relating to this Amendment or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of California, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of California.
Section 7    Submission to Jurisdiction. Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Amendment
shall be subject to Section 10.9 (Submission to Jurisdiction) of the Agreement.
Section 8    Successors and Assigns. This Amendment will be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.
Section 9    Counterparts; Electronic Signatures. This Amendment may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties. A facsimile, PDF or other electronic
signature of this Amendment shall be valid and have the same force and effect as
a manually signed original.
[The remainder of this page is intentionally left blank.]



4



--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the Seller and the Affiliated Sellers and the Buyer have
caused this Amendment to be executed as of the date first written above by their
respective officers thereunto duly authorized.
PRESS-ENTERPRISE COMPANY,
a Delaware corporation


By: /s/ Alison K. Engel    
Name: Alison Engel
Title: Treasurer and Assistant Secretary
AHC CALIFORNIA PROPERTIES, LLC,
a Delaware limited liability company
By: /s/ Alison K. Engel    
Name: Alison Engel
Title: Treasurer and Assistant Secretary
A. H. BELO MANAGEMENT SERVICES, INC.,
a Delaware corporation
By: /s/ Alison K. Engel    
Name: Alison Engel
Title: Treasurer and Assistant Secretary

SIGNATURE PAGES TO AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT

--------------------------------------------------------------------------------




FREEDOM COMMUNICATIONS HOLDINGS, INC.,
a Delaware corporation


By: /s/ Aaron Kushner Name: Aaron Kushner
Title: CEO





SIGNATURE PAGES TO AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT